[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
The foregoing Motion to Dismiss having been duly heard by the Court, it is hereby ORDERED: GRANTED on the ground that the plaintiff has an adequate administrative remedy which it is pursuing. Until that remedy is exhausted this court has no jurisdiction to decide and enter judgment in this mandamus action. The plaintiff has not demonstrated to this court's satisfaction that the administrative remedy it has chosen to pursue will not afford it a timely, adequate remedy at law.
BY THE COURT
Michael R. Sheldon (Judge/Clerk)
MOTION TO DISMISS
MacKINNON CT Page 2588
Pursuant to Practice Book  142 et seq., the defendants, O. Paul Shew and Town of Rocky Hill, respectfully move this court for dismissal of the complaint on the grounds that the court lacks subject matter jurisdiction.
The defendants have submitted a memorandum of law and exhibits in support of this motion.
                                      DEFENDANTS, O. PAUL SHEW and TOWN OF ROCKY HILL
                                 By:  Siegel, O'Connor, Schiff   Zangari, P.C. Their Attorneys 370 Asylum Street Hartford, CT 06103 Juris No. 57730 (203) 727-8900
Dana Shaw MacKinnon
ORAL ARGUMENT REQUESTED TESTIMONY NOT REQUIRED CT Page 2589
[EDITORS' NOTE:  CT Page 2590 to 2619 are blank.] CT Page 2620